MR. JUSTICE UNDERWOOD, dissenting: Respondent was disbarred on consent (58 Ill. 2d R. 762) by the July 28, 1976, order of this court. Disbarment resulted from his conduct while employed as an assistant public defender in Cook County. While assigned to represent a supposedly indigent defendant, respondent solicited $700 from his client on the false representation that payment of that amount to an assistant State’s Attorney would guarantee favorable treatment for the client. Respondent intended, of course, to convert the money to his own use. Respondent’s petition for reinstatement to the practice of law was filed on June 6, 1978, after his discharge from the probation upon which he had been placed following his conviction of solicitation to commit bribery. Were respondent subject to our amended Rule 767 (73 Ill. 2d R. 767), he could not even file a petition for reinstatement sooner than 3 years from the date of disbarment. Considering the serious nature of the offense and the disregard manifested by respondent for the criminal laws of this State, the ethics of our profession, and the reputation of fellow lawyers, I believe his reinstatement to be premature. MR. JUSTICE RYAN joins in this dissent.